DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17-20 of copending Application No. 16/295,265 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the claims of the ‘265 application (currently allowed but not yet issued to patent) disclose an adapter with a body, nose, first leg, second leg, throat portion, abutment surface and protrusion on the closed end of a slot.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klett (4,182,057).


A base edge (14)
A corner adapter (26) for attaching a tool (29) to a work implement (10) using a mounting mechanism (28), the corner adapter comprising:
A body that defines a vertical direction and a horizontal direction and that includes:
A nose portion (33) that is configured to facilitate the attachment of a tool
A first bifurcated leg (34) that includes a pair of first leg side surfaces, the first bifurcated leg defining a vertical slot (38) splitting the first bifurcated leg into a first fork portion (35) and a second fork portion (36)
A second leg (40) that includes a pair of second leg side surfaces
A throat portion (31) that connects the legs and nose portion together
At least one of the first fork portion (35) and the second fork portion (36) defines an aperture (44,46) that is configured to receive a mounting mechanism (28)
Wherein the first and second legs and the throat portion define a horizontal slot that includes a closed end and an open end, the horizontal slot defining a direction of assembly onto a work implement, and the first bifurcated leg includes a first sloped portion (84) disposed in the vertical slot, the first sloped portion forming a first acute angle with the direction of assembly ranging from 20 degrees to 40 degrees such that the sloped portion contacts a side edge (20) that is inserted into the vertical slot
The assembly is configured such that when an upload is applied to the tool there is a reactionary force at the bottom front point of the adapter nose and at the top front point of the base edge at the closed end of the horizontal slot and a line that is drawn through the 

Regarding claim 3, the first sloped portion (84) defines a first sloped portion surface normal that points upwardly and toward the direction of assembly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (4,182,057).

Regarding claims 9 and 16, Klett discloses the invention as described above and further discloses a clearance void disposed at the closed end of the slot but fails to specifically disclose the clearance void ratio or the body to leg ratio (claim 16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the clearance void or the body width to leg width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
 


Regarding claim 11, the upper surface is a sloped surface and the lower surface is a horizontal surface (Figure 2).

Regarding claim 13, the adapter is a corner adapter.
Regarding claim 14, the clearance void is an upper clearance void and the arcuate boundary surface extends from closed end to the upper surface (Figure 2).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (4,182,057) in view of Clendenning (5,283,965).

Regarding claim 2, Klett et al. discloses the invention as described above including a throat portion connecting the legs with throat side surfaces.  Klett fails to disclose a projection disposed at the closed end of the horizontal slot.  Like Klett, Clendenning also disclose an adapter for a work implement include upper and lower legs connected by a throat portion.  Unlike Klett, Clendenning discloses that the closed end of the slot can include a projection to mate with the work edge of the implement.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a projection on the closed end of the slot of Klett as taught by Clendenning to aid in lining up the adapter correctly on the base edge as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (4,182,057) in view of Bilal et al. (2017/0328036).

.


Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (4,182,057) in view of Klett (4,071,967).

Regarding claims 15 and 20, Klett ‘057 discloses the invention as described above, but fails to specifically disclose that the clearance void could be a lower clearance void or that the chamfer on the base edge could contact a second sloped portion.  Like Klett ‘057, Klett ‘967 discloses a work implement assembly with an adapter with a bifurcated adapter having a first fork and a second fork for attaching to the corner of a bucket.  Unlike Klett ‘057, Klett ‘967 discloses that the clearance void can be an upper clearance void, a lower clearance void or the chamfer on the base edge can contact a sloped portion on the bucket side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize different clearance voids or abutment surfaces in Klett ‘057 as taught by Klett ‘967 depending on the desired attachment forces as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claims 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett et al. (4,071,967).

Regarding claim 9, Klett discloses an adapter for attaching a tool to a work implement mounting mechanism, the adapter comprising (Figure 1):
A body (19) that includes
A nose
A first leg
A second leg
A throat portion
An aperture in at least one of the first and second leg to receive a mounting mechanism (20)
Wherein the first and second legs and the throat portion include an upper surface and a lower surface that define a slot with a closed end and an open end defining a direction of assembly, and the slot defines a clearance void at the closed end of the slot

Klett discloses the invention as described above and further discloses a clearance void (Figure 2) disposed at the closed end of the slot but fails to specifically disclose the clearance void ratio.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the clearance void limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

 Regarding claim 12, Klett discloses that the device could be a center adapter.

Regarding claim 13, Klett discloses that the device could be a corner adapter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671